Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: on line 3, please change “WTRU layer 2, L2, identifier, ID,…” to recite, “WTRU layer 2 (L2) identifier (ID)…”. Appropriate correction is required. 
Claims 23 and 31 are objected to for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-36 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-CT WG1 Meeting #96 (“C1-161418”) in view of 3GPP TS 23.285 V15.0.0 (2018-03), both cited in the IDS dated November 19, 2020.
Regarding Claims 16, 23, and 31, C1-161418 discloses A method, the method comprising:
 communicating between a source wireless transmit/receive unit, WTRU, and a peer WTRU using a current source WTRU layer 2, L2, identifier, ID, a current peer WTRU L2 ID, and a current session ID (Page 6, 10.4.2.2 -- (Item #7) KD session ID can be included in message; (Item #13) After UE generates DIRECT COMMUNICATION REQUEST, initiating UE sends message with the initiating UE's Layer 2 ID and the target UE's Layer 2 ID);
on a condition that a trigger event occurs, generating, by the source WTRU, a new most significant byte of a new session ID (Page 6, 10.4.2.2 -- (Item #7) MSB of KD session ID included; Page 8, 10.4.5.1 -- can initiate direct security procedure in response to DIRECT REKEYING REQUEST (see Section 10.4.X.2 for details regarding triggering event/condition); Page 8, 10.4.5.2 -- (Item #3) commanding UE can generate new MSB); 
transmitting, by the source WTRU to the peer WTRU, the source WTRU L2 ID and the new most significant byte of the new session ID (Page 9, last paragraph -- commanding UE sends command to target UE, which includes the MSB and Layer 2 ID based on Page 6, 10.4.2.2, Items #7 and #13 as described above); 
receiving, from the peer WTRU, a peer L2 ID and a new least significant byte of the new session ID (Page 10, Section 10.4.5.3, paragraph 7 -- target UE (sends back message with least significate bits of KD ID)); 
transmitting, by the source WTRU to the peer WTRU, an acknowledgement of the new peer WTRU L2 ID and the new least significant byte of the new session ID (Page 13, Section 10.4.X.3, Paragraph 6 -- DIRECT REKEYING RESPONSE from original initiating UE to peer UE (i.e. acknowledgement)); and 
communicating with the peer WTRU using the new source WTRU L2 ID, the new peer WTRU L2 ID, and the new session ID that comprises the new most significant byte and the new least significant byte (Page 1, Reason for Change -- these security establishment procedures are for the purpose of communication between the source UE and the peer UE, meaning they communicate after the security procedure; Page 9, First Paragraph -- unique session ID formed by combining LSB and MSB).
Although C1-161418 does not specifically disclose on a condition that a trigger event occurs, generating a new source WTRU L2 ID which is transmitted to the peer WTRU and communicating using the new source WTRU L2 ID and the new peer WTRU L2 ID, these limitations are considered obvious over C1-170340.
In particular, TS 23.285 discloses the method for use in an ongoing vehicle-to-everything, V2X, session (Page 8, Section 4.1, General Concept -- V2X communication, although the Examiner notes that the preamble is not limiting; see MPEP 2111.02, Section 2), and 
on a condition that a trigger event occurs (Page 23, Section 4.5.1 -- layer-2 ID should be changed over time and randomized, short time period (i.e. time being the trigger)), 
generating a new source WTRU L2 ID which is transmitted to the peer WTRU, receiving a new peer L2 ID, and communicating using the new source WTRU L2 ID and the new peer WTRU L2 ID (Page 23, Section 4.4.10 -- change Layer 2 IDs to protect privacy; Page 23, Section 4.5.1, Paragraph 1 -- each UE has a layer 2 ID for V2X communication which is included in the source Layer-2 ID field  for every frame it sends in the layer 2 link, and is self-assigned, and in Paragraph 3 -- if a UE has an active V2X application that requires privacy support, in order to ensure a vehicle cannot be tracked or identified by other UEs beyond a certain short time period, the layer 2 ID in the source field should be changed over time and randomized).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of C1-161418 to include changing the Layer 2 IDs of the source and peer UEs as disclosed by TS 23.285, because such limitations allow the UEs to be able to exchange information securely, in order to ensure a vehicle cannot be tracked or identified UEs beyond a certain period time (TS 23.285, Section 4.4.10, Paragraph 3).
C1-161418 discloses a source WTRU comprising circuitry, including a transmitter, a receiver, a processor, and memory, the source WTRU configured to perform the steps as recited above (the examiner notes that a device performing the steps above would logically include a transmitter, receiver, processor and memory).
Regarding Claims 17, 24, and 32, C1-161418 and TS 23.285 disclose the method of claim 16. C1-161418 further discloses wherein communicating between the source WTRU and the peer WTRU comprises using the current source WTRU L2 ID, the current peer WTRU L2 ID, and the current session ID until after transmitting the acknowledgement (Page 6, 10.4.2.2 -- (Item #7) KD session ID can be included in message; (Item #13) After UE generates DIRECT COMMUNICATION REQUEST, initiating UE sends message with the initiating UE's Layer 2 ID and the target UE's Layer 2 ID; occurs before Page 13, Section 10.4.X.3, Paragraph 6 -- DIRECT REKEYING RESPONSE from original initiating UE to peer UE (i.e. acknowledgement).  
Regarding Claims 18, 25, and 33, C1-161418 and TS 23.285 disclose the method of claim 16. Although C1-161418 and TS 23.285 do not specifically disclose wherein the new source WTRU L2 ID, the new peer WTRU L2 ID, and the new session ID are encrypted until after transmitting the acknowledgement.  The examiner takes Official Notice that encrypting data is notoriously well known in the art and commonly used in applications where security is important as encrypting data keeps data secure so that it is not accessed inappropriately. It would have been obvious to one of ordinary skill in the art to encrypt data in order to ensure that the data being used in the secure communications method of C1-161418 and TS 23.285 is also secure.
Regarding Claims 19, 27, and 34, C1-161418 and TS 23.285 disclose the method of claim 16. C1-161418 further discloses wherein: transmitting the source WTRU L2 ID and the most significant byte of the new session ID to the peer WTRU comprises transmitting using one of a keepalive procedure, a privacy procedure, a PC5 link update procedure, or another communication procedure used between the source WTRU and the peer WTRU (Page 6, 10.4.2.2 -- (Item #7) MSB of KD session ID included; Page 8, 10.4.5.1 -- can initiate direct security procedure in response to DIRECT REKEYING REQUEST (see Section 10.4.X.2 for details regarding triggering event/condition); Page 8, 10.4.5.2 -- (Item #3) commanding UE can generate new MSB).  TS 23.28 discloses the new source WTRU L2 ID as disclosed above (Page 23, Section 4.4.10 -- change Layer 2 IDs to protect privacy; Page 23, Section 4.5.1, Paragraph 1 -- each UE has a layer 2 ID for V2X communication which is included in the source Layer-2 ID field  for every frame it sends in the layer 2 link, and is self-assigned, and in Paragraph 3 -- if a UE has an active V2X application that requires privacy support, in order to ensure a vehicle cannot be tracked or identified by other UEs beyond a certain short time period, the layer 2 ID in the source field should be changed over time and randomized).
Regarding Claims 20, 26, and 35, C1-161418 and TS 23.285 disclose the method of claim 16. C1-161418 discloses wherein on condition that a trigger event occurs comprises any of: on condition that a timer expires; on condition that an upper layer or an application layer of a V2X application requests a new L2 ID; on condition that the source WTRU moved into a new geographic area; on condition that the source WTRU received new provisioning parameters from a V2X control function or a V2X application server; or on condition that the source WTRU received a request from the peer WTRU to change an L2 ID (Page 8, 10.4.5.1 -- can initiate direct security procedure in response to DIRECT REKEYING REQUEST (see Section 10.4.X.2 -- DIRECT REKEYING REQUEST is requested based on a timer)). Also see TS 23.285 (Page 23, Section 4.5.1 -- layer-2 ID should be changed over time and randomized, short time period (i.e. timer being the trigger)).
Regarding Claims 21, 28, and 36, C1-161418 and TS 23.285 disclose the method of claim 16. C1-161418 further discloses wherein the session ID is a security context session ID (Page 11, Section 10.4.X. 1 -- DIRECT REKEYING PROCEDURE used to refresh security context between two UEs).  
Regarding Claims 22 and 30, C1-161418 and TS 23.285 disclose the method of claim 16. C1-161418 further discloses wherein communicating with the peer WTRU comprises communicating on a PC5 reference link (Page 7, Section 10.4.2.5 -- PC5 signaling between the target and peer UE).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643